Citation Nr: 1526862	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  14-03 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from July 1976 to July 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied the claim.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDING OF FACT

The weight of the probative evidence demonstrates that the Veteran's service-connected posttraumatic stress disorder (PTSD) has rendered him unable to secure or follow substantially gainful employment as of June 30, 2012.  


CONCLUSION OF LAW

The criteria for a TDIU have been met as of June 30, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to TDIU, which represents a complete grant of the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  

In this case, the Veteran is service-connected for three disabilities, namely bilateral hearing loss, rated as noncompensable; degenerative arthritis of the right knee, rated as 30 percent disabling: and PTSD, rated as 50 percent disabling.  The Veteran's combined rating has been 70 percent as of December 12, 2007, when his PTSD was assigned a 50 percent disability rating.  See April 2008; see also 38 C.F.R. § 4.25.  Given the foregoing, the schedular requirements for the assignment of a TDIU pursuant to 38 C.F.R. § 4.16(a) have been met for the entire period that is the subject of this appeal.  

In seeking entitlement to a TDIU, the Veteran reported that he was last employed full-time as an Air Force program manager on April 27, 2012, and that his service-connected PTSD had prevented him from securing or following any substantially gainful occupation.  See VA Form 21-8940 received May 2012.  He later indicated that he had been on sick leave between April 27, 2012, and June 29, 2012, when he was out processed.  See May 2012 VA Form 21-4138.  A Civilian Employee Separation Clearance Checklist notes that he was retired on June 29, 2012, and a June 2012 VA Form 21-4192 from his employer indicates that the Veteran began sick leave on April 30, 2012, and that his employment ended on June 30, 2012.  

In a March 2012 statement (submitted in conjunction with a claim for increased rating for PTSD), the Veteran reported that he had been working as the program manager for the KC-135 Aircraft Simulators in the Air Force for the past three and one half years.  He reported that there were 19 simulators, 17 of which were in various locations in the United States and two of which were overseas (one in England and the other in Japan).  These sites required annual visits in addition to the unscheduled problems associated with simulators on aircraft that is over 52 years old.  The Veteran reported that the Air Force was constantly upgrading the old aircraft and that the Air Force had contracted to provide simulator training, which meant a trip at least once a quarter.  The Veteran reported that it was not long before the number of hours spent in airports, especially the ones overseas, pushed him to the point of constant irritability.  He found himself withdrawing from others in the office when he returned and providing sharp responses would call in with a problem in the field.  He ultimately spoke to his supervisor and asked to be removed from the travel schedule, which was not a practical request given his title as program manager.  He was subsequently removed as a program manager and moved to another program with less traveling.  The Veteran reported that a stigma of failure followed him and that he was put on the "do not use" shelf.  He was subsequently removed and reportedly had work kept away from him for fear he could not handle it.  The Veteran reported that he notified his unit he would be quitting in May 2012 and that this was not part of his original plan as he was still nine years short of completing the 20 years needed for retirement from the civil service.  

In a March 2012 letter, the Veteran's treating psychiatrist at the Salt Lake City VA Medical Center reported that the Veteran experienced worsening of his PTSD symptoms (nightmares, flashbacks, emotional withdrawal, high levels of irritability, isolation, hypervigilance); that he had been moved several times from work and had had worsening of his performance over time with more time missed from work; and that he was totally and permanently disabled due to the chronicity and severity of his symptoms.  See statement from Dr. R.M.  

In a February 2013 statement, D.L.R. reports that she was on the KC-135 Aircrew Training System program with the Veteran from September 2005 until he was removed as program manager in 2009 due to "poor performance."  She indicated that the Veteran always showed her his yearly appraisals he was given after that point and he was always marked down in one category or another.  

Dr. R.M. submitted a second letter in October 2012, in which he reported that the Veteran's symptoms of PTSD had worsened considerably over time and he was now out of the workforce due to impairment; that the Veteran continued to suffer from nightmares, flashbacks, emotion withdrawal, hypervigilance, avoidance, hyperarousal, and low mood; that he had grossly inappropriate behavior that has caused marked dysfunction in work life; and that the Veteran was unemployable and totally and permanently disabled from his PTSD symptoms.  In a January 2014 letter, Dr. R.M. reported that the Veteran was impaired occupationally due to his poor impulse control, irritability, and memory disturbances; that he was unable to work and had not worked for several years due to the severity and chronicity of his PTSD symptoms; that he also had marked memory disturbances and difficulty and an explosive temper and would not be able to function in a work setting; and that he was unemployable to date.  

The Board acknowledges that several VA examiners have indicated that the Veteran's service-connected disabilities do not preclude him from securing or following a substantially gainful occupation.  It attaches greater probative weight, however, to his treating psychiatrist's opinion, as articulated in the letters dated March 2012, October 2012 and January 2014.  Given the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence of record demonstrates that the Veteran's service-connected PTSD has rendered him unable to secure and follow a substantially gainful occupation as of June 30, 2012, when his employment ended.  Accordingly, TDIU is warranted as of this date.



ORDER

Entitlement to a total disability rating based on individual unemployability is granted as of June 30, 2012.


____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


